                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     Criminal No. 19-50(1) (ADM/TNL)
___________________________________

United States of America,

                             Plaintiff,                DEFENDANT’S OBJECTIONS
                                                       TO REPORT AND
vs.                                                    RECOMMENDATION
                                                       OF MAGISTRATE JUDGE
Johntez Leondis Randle,

                             Defendant.

__________________________________



      Defendant Johntez Leondis Randle, by and through counsel, hereby objects under

Local Rule 72.2.(b)(1) to the Report and Recommendation of United States Magistrate

Judge Tony N. Leung (ECF No. 103 [R&R]), filed January 28, 2020, recommending

denial of Mr. Randle’s Pretrial Motion to Suppress Fruits of Unlawful Search and Seizure

(ECF No. 21) and partial denial of his Motion for Hearing Pursuant to Franks v.

Delaware (ECF No. 22), Motion for Supplemental Discovery (ECF No. 39), and Second

Motion for Supplemental Discovery (ECF No. 66). In support of his objections, Mr.

Randle now offers the following:
                                      ARGUMENT

   I.     THE GOOD-FAITH EXCEPTION DOES NOT SAVE THE SEARCH WARRANT.

   Mr. Randle agrees with the R&R’s finding that the search warrant affidavit in this

matter failed to establish probable cause to believe that evidence of a crime would be

found in the Brooklyn Park address. (See R&R 10.) However, he objects to the R&R’s

recommendation that the lack of probable cause should be excused under the good-faith

exception to the exclusionary rule. (See id.)

   In this case, good faith cannot save the search because, “[w]ithout any nexus between

the criminal activity and the residence, reliance upon this warrant would be completely

unreliable and would place it beyond the good faith exception.” United States v. Kemper,

375 F. Supp. 2d 551, 554 (E.D. Ky. 2005) (in a murder case, stale information did not

support probable cause and the good faith exception to the exclusionary rule was not

applicable). Further, when an “affidavit[] simply do[es] not say very much about [the

defendant] or his residence,” officers cannot reasonably rely on the issuing judge’s

probable cause determination. United States v. Herron, 215 F.3d 812, 814 (8th Cir.

2000).

   In Herron, a search warrant was issued for Herron’s residence, following his alleged

involvement in a relative’s marijuana growing operation. While the supporting affidavits

included his prior marijuana convictions and his family relationship to the marijuana

growers, “the affidavits [made] only two passing references to the Herron residence” and

only three references to Herron. Id. at 815. In determining that suppression was warranted

in spite of the good faith exception, the Eighth Circuit ruled that “the lack of probable

                                                2
cause in the affidavits would have been apparent to reasonable officers.” Id. Moreover,

the Herron panel emphasized that, “[i]n reaching this conclusion we are mindful that the

subject of this search—a person's home—enjoys special protection under the Fourth

Amendment.” Id.

   The R&R relies on United States v. Carpenter, 341 F.3d 666 (8th Cir. 2003), in

recommending that good faith excuse the lack of nexus in the warrant affidavit, see R&R

at 9, but that reliance is misplaced. In Carpenter, an informant told officers that a woman

had more than a personal-use amount of methamphetamine. See 341 F.3d at 667. The

informant didn’t know the woman’s last name or address, and he didn’t know where the

woman was storing the methamphetamine. See id. The officers found records for a

woman who appeared to match the informant’s description and sought a warrant to

search her home. See id. The search in reliance on that warrant discovered 443.9 grams of

methamphetamine. See id. at 668.

   In reliance on Leon, Carpenter sidestepped the issue of whether nexus was

established to search the house and went directly to the question of whether the officer

could have reasonably believed there was nexus to the house. See id. at 669. Carpenter

noted that, “[a]s a matter of common sense, it is logical to infer that someone in

possession of valuable contraband would store that contraband in a safe, accessible

location such as his or her residence.” Id. at 671. Carpenter therefore ruled that the good-

faith exception saved the search, whether or not nexus was actually established. See id.

   But here that inference was not permissible, because the affidavit is so devoid of any

pertinent facts to support such an inference. The affidavit does not allege that Mr. Randle

                                             3
was in possession of any narcotics beyond what was allegedly sold to the informant. The

affidavit does not say what amount of crack Mr. Randle allegedly sold or what amount of

money Mr. Randle allegedly received.

   In Carpenter, the officer knew and averred that the amount of methamphetamine held

by the subject of the search was significant, more than a personal-use amount, and so the

inference that it would be stored at home was reasonable enough to invoke the good-faith

exception. See id. at 671. But Carpenter was equally clear in saying that the court “do[es]

not endorse such an inference without a factual basis to form the nexus between the

residence and the drugs.” Id. (citing United States v. Tellez, 217 F.3d 547, 550 (8th Cir.

2000) and quoting in a parenthetical: “We agree, of course, that there must be evidence of

a nexus between the contraband and the place to be searched before a warrant may

properly issue.”).

   Here, as the R&R has recognized, the affidavit clearly failed to establish a nexus

between contraband and the Brooklyn Park house. As the R&R recognizes, the affidavit

does not establish that Mr. Randle traveled from the Brooklyn Park address to the alleged

buy, nor does it establish that he traveled directly to the address after the alleged buy.

(See R&R 7–8.) There is no timeline that would support an inference. Nor is there

anything in the affidavit that established a basis to believe that there was “valuable

contraband,” as in Carpenter, of the type that an officer could reasonably believe might

be stored in a person’s house, because the affidavit gave no information about the alleged

quantities of drugs or amounts of money that were exchanged.



                                              4
   Off. Hamilton was a trained, experienced officer, one who should have been able to

recognize this affidavit’s obvious deficiencies. Mr. Randle objects to the R&R and asks

the Court to rule that the good-faith exception does not save this warrant because the

affidavit was “so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable.” United States v. Leon, 468 U.S. 897, 923 (1984)

(citation omitted).

   II.    MR. RANDLE OBJECTS TO THE LIMITATIONS THE R&R RECOMMENDS
          PLACING ON THE FRANKS HEARING AND OBJECTS FURTHER TO THE LIMITED
          GRANT OF DISCOVERY.

   If the Court agrees and rejects the R&R’s recommendation that the warrant’s failure

to establish a nexus between alleged criminal conduct and the Brooklyn Park residence

should be excused under the good-faith exception, then the matter is closed. But in the

alternative, Mr. Randle also objects to some of the R&R’s recommendations regarding a

proposed Franks hearing.

   The R&R recommends that Mr. Randle be granted a Franks hearing, and that his

motion for discovery be granted in part, limited to discovery related to investigation

regarding Mr. Randle’s address and the Brooklyn Park address. (See R&R 10.) The R&R

recommends that the Franks hearing be limited to issue of conflicting information

regarding Mr. Randle’s address, and recommends denial of Mr. Randle’s motions for

discovery as they relate to the October 2018 and January 2019 controlled buys. (See id. at

24.) Mr. Randle objects to the limitations placed on the Franks hearing, and he objects to

the R&R’s recommendation that he be denied discovery regarding the controlled buys.



                                              5
   Mr. Randle first objects that Off. Hamilton’s misstatements regarding his prior history

with Mr. Randle should be considered an independent basis for a Franks hearing. The

R&R recommends denying Mr. Randle’s motion in this regard. But the affidavit in this

case is extraordinarily thin in establishing probable cause. Off. Hamilton’s statements

regarding Mr. Randle’s history act as corroboration for the informant’s story, and so to

the extent that Off. Hamilton exaggerated Mr. Randle’s past, it was critical in convincing

the magistrate that probable cause existed.

   Similarly, Mr. Randle objects to the R&R’s recommendation that Off. Hamilton’s

misstatements regarding his criminal history should not be considered as part of the

Franks hearing. The R&R claims that each statement challenged in a search warrant

should be considered a separate Franks motion, and so recommends denial of

consideration of this issue because it was a late motion. (See R&R 21.) The R&R cites

no precedent establishing this principle, and Mr. Randle objects to this limitation being

placed on the Franks hearing.

   Under the R&R’s analysis, Mr. Randle has made a sufficient showing that a Franks

hearing is necessary, even without consideration of Off. Hamilton’s misstatements of Mr.

Randle’s criminal history. During that hearing, Mr. Randle should be allowed to question

Off. Hamilton regarding all of his misstatements, because they are all relevant to

establishing the officer’s state of mind.

   In order to receive a hearing under Franks v. Delaware, 438 U.S. 154 (1978), Mr.

Randle was required to make a substantial preliminary showing on two prongs: 1) that

Off. Hamilton’s search warrant affidavit contained false information or omitted relevant

                                              6
information, deliberately or with reckless disregard for the truth; and 2) that the

falsehoods or omissions were necessary to establishing probable cause. See United States

v. Reinholz, 245 F.3d 765, 774 (8th Cir. 2001). As the R&R recognizes, Mr. Randle has

met that difficult burden.

   But it is important to remember that Mr. Randle was not required to show “clear

proof” at this pre-hearing stage. See United States v. Williams, 477 F.3d 554, 558 (8th

Cir. 2007). At the Franks hearing, he will still bear the burden of proving these elements

by a preponderance of the evidence. See id. at 557. There is no basis for limiting the

inquiry as the R&R suggests.

   The R&R recommends that a Franks hearing should be held because Mr. Randle has

made a substantial showing that Off. Hamilton omitted critical information in his

possession calling into question whether Mr. Randle actually lived at the Brooklyn Park

address that was described as his “home” in the warrant affidavit. But at the Franks

hearing, the relevant inquiry will be whether Off. Hamilton acted deliberately or with

reckless disregard for the truth when he included false information and omitted critical

information.

   There is simply no basis in law to limit the Franks inquiry before the hearing has even

occurred. Although the R&R identifies the omission of the address information as crucial

to the establishment of probable cause and therefore a reason to have a Franks hearing,

when that hearing takes place Mr. Randle should be allowed to explore Off. Hamilton’s

other misstatements and omissions because they are directly relevant to the inquiry

regarding his state of mind in omitting the address information, and they also may play an

                                              7
important role in assessing the affidavit’s probable cause after more information comes to

light. This includes the misstatements in the affidavit regarding Mr. Randle’s criminal

history.

   Fourth Amendment probable-cause inquiries must consider the totality of the

circumstances. See Illinois v. Gates, 462 U.S. 213, 233 (1983). These inquiries are so

fact-intensive that the Eighth Circuit has suggested that each individual case is effectively

unique. See Reinholz, 245 F.3d at 776 (quoting United States v. Button, 653 F.3d 319,

327 (8th Cir. 1981), in a Franks analysis for the principle that “[b]ecause of the

kaleidoscopic myriad that goes into the probable cause mix seldom does a decision in one

case handily dispose of the next”). At the Franks hearing, Mr. Randle will have the

burden of showing both that there was no probable cause without correcting the false

information and including the omitted information, and that Off. Hamilton acted

deliberately or recklessly in drafting the affidavit. Mr. Randle needs to have the

opportunity to explore the affidavit in the totality of its circumstances so that he may

meet the burden placed on him. Contrary to the R&R, this should include the

misstatements regarding Mr. Randle’s criminal history, whether or not those

misstatements were raised in his initial filings.

   Also, there will not likely be direct evidence of Off. Hamilton’s state of mind

regarding the misstatements and omissions in his affidavit, as intent is generally “proven

by circumstantial evidence and frequently cannot be proven in any other way.” United

States v. Lanier, 838 F.2d 281, 283 (8th Cir. 1988) (per curiam). So even if this Court

should agree with the R&R that Off. Hamilton’s misstatements regarding his history with

                                              8
Mr. Randle and regarding Mr. Randle’s criminal history are not relevant to the question

of probable cause, those issues are still relevant to Off. Hamilton’s mens rea in omitting

the conflicting address information.

   In a similar vein, Mr. Randle objects to the partial denial of his discovery motions.

Off. Hamilton’s credibility is in serious doubt, which is demonstrated here by the

exceptionally rare recommendation of a Franks hearing. Mr. Randle submitted affidavits

supporting his contention that the October 2018 controlled buy that Off. Hamilton

supposedly conducted with Mr. Randle did not occur. He has moved for discovery related

to that buy and the January 2019 buy that was the specific basis for the warrant, to be

either disclosed to him or else reviewed in camera for greater secrecy, but the R&R has

recommended that this motion be denied. This information is crucial in establishing Off.

Hamilton’s state of mind as he omitted the critical information regarding Mr. Randle’s

conflicting addresses, and Mr. Randle respectfully asks the Court to grant his motion and

order the government to disclose the requested information related to the October 2018

and January 2019 controlled buys.

   To the extent that the government has information tending to cast doubt on or

contradict the information set forth in Hamilton’s search warrant affidavits, that

information must be produced. The due process requirements of the Fifth Amendment

mandate the disclosure of evidence that is material to Mr. Randle’s defense, including

material that is relevant to witness credibility and impeachment. The government should

be ordered to disclose the requested information regarding both controlled buys.



                                             9
                                      CONCLUSION

   Mr. Randle respectfully asks this Court to reject the R&R and grant his motion to

suppress the evidence discovered during the search of the Brooklyn Park residence,

because the search warrant affidavit was so clearly lacking in indicia of probable cause

that no reasonable officer would have believed it permitted a search of the residence.

   In the alternative, Mr. Randle asks this Court to reject the limitations the R&R

recommends being placed on the Franks hearing, and further asks that his motions for

discovery be granted in their entirety.



Dated: February 21, 2020                      Respectfully submitted,


                                              S/Thomas H. Shiah
                                              Thomas H. Shiah #100365
                                              331 Second Ave South, Ste 705
                                              Minneapolis, Minnesota 55401
                                              (612) 338-0066

                                              Attorney for Defendant




                                            10
